345 F.2d 531
Delores STILWELL, Appellant,v.TRAVELERS INSURANCE COMPANY, Appellee.
No. 21708.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

John K. Calhoun, Atlanta, Ga., for appellant.
Burt DeRieux and Greene, Neely, Buckley & DeRieux, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON,1 and SMITH,2 Circuit judges.
PER CURIAM.


1
This appeal presents the question whether the trial court abused its discretion in denying a motion for new trial based on alleged newly discovered evidence.  In light of the issues presented to the jury and the understanding by the trial court of the circumstances surrounding the trial, we cannot hold that the trial court abused its discretion in its determination that the appellant did not adequately carry the burden of showing that the evidence was more than cumulative and that the proffered new evidence would probably produce a different result.


2
The judgment is therefore affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation